Exhibit 11

USWGO
QANON // DRAIN THE SWAMP

   

PETITION FOR WRIT OF HABEAS CORPUS
MARTINSVILLE GENERAL DISTRICT COURT CASE NO. C18-3138
MARTINSVILLE CIRCUIT COURT CASE NO. CR19000009-00

Exhibit in attachment to “BRIEF AND EXHIBITS IN SUPPORT OF PETITION FOR
WRIT OF HABEAS CORPUS”

Case 1:13-cr-00435-TDS Document 221-12 Filed 11/20/19 Pane 1 of 3
 

 

AO 98 (Rev. 12/11} Appearance Bond

  
 

UNITED STATES DISTRICT COURT

 

for the

Western District of Virginia
United States of America )
¥. }

Brian David Hill Case No, 7:18-MJ-00149

Defendant )

APPEARANCE BOND

Defendant’s Agreement

I, Brian David Hill (defendant), agree to follow every order of this court, or any

 

court that considers this case, and I further agree that this bond may be forfeited if] fail:
( X ) _ to appear for court proceedings;
( X ) _ ifconvicted, to surrender to serve a sentence that the court may impose; or
( X ) to comply with all conditions set forth in the Order Setting Conditions of Release.

Type of Bond
( ) (1) This is a personal recognizance bond.

( * } (2) This is an unsecured bond of $ 20,000.00

 

(  ) @) Thisisa secured bond of $ , secured by:

 

( )@S______, in cash deposited with the court.
{  ) (b) the agreement of the defendant and each surety to forfeit the following cash or other property

(describe the cash or other property, including claims on Ht—such asa Hien, mortgage, or loan — and attach proof of
ownership and value):

If this bond is secured by real property, documents to protect the secured interest may be filed of record.

( ) (©) abail bond with a solvent surety (attach a copy of the bail bond, or describe it and identify the surety}:

Forfelture or Release of the Bond

Forfeiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court

may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.

Case emboge ese Document 25 Filed 05/14/19 Page 1of2 PagelD 168CA4 72

Case 1:13-cr-00435-TDS Document 176-3 Filed 05/15/19 Paae i of 2
Case 1:13-cr-00435-TDS Document 221-12 Filed 11/20/19 Pane ? of 3
 

Page 2

AO 98 (Rev. 12/11) Appearance Bond

Release of the Bond, The court may order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either: (1) the defendant is found not guilty on all charges, or (2) the defendant reports to
serve a sentence.

Declarations

Ownership of the Property. I, the defendant ~ and each surety — declare under penalty of perjury that:

{1) all owners of the property securing this appearance bond are included on the bond;

(2) the property is not subject to claims, except as described above; and

(3) J will not sell the property, allow further claims to be made against it, or do anything to reduce its value
while this appearance bond is in effect.

Acceptance. J, the defendant — and each surety — have read this appearance bond and have either read all the conditions
of release set by the court or had them explained to me. I agree to this Appearance Bond.

Recording of Agreement: We agree, at our cost, to record this agreement in the land records

of. jurisdiction where this property is located, as a lien against the property, and to have
this agreement indexed in the name(s) of all owners of the subject property.

I, the defendant — and each surety — declare under penalty of perjury that this information is trae. (See 28 U.S.C. § 1746.)

Date: _ 05/14/2019 Drie D Hal

 

 

 

 

 

 

 

Defendant's signature
fhe hepha Hell _ Abt Hive

Suretyiproperty owner — printed name . Sureiyproperty owner — signature and date

Suretyproperty owner — printed name Steretyproperty owner — signature and date

Surety/property ovener ~ printed name Suregwproperty owner — signature and date

CLERK OF COURT
Date: _ 05/14/2019 _ | Roop f An—
# Signature of’ Clerk or Deputy Clerk
Approved. ° (ht
Date: 05/14/2019 Lio’
Judge 's signature

Case 7:18-mj-00149-RSB Document 25 Filed 05/14/19 Page 2o0f2 PagelD 108CA4 73

Case 1:13-cr-00435-TDS Document 176-3 Filed 05/15/19 Paae 2 of 2
Case 1:13-cr-00435-TDS Document 221-12 Filed 11/20/19 Pane 3 of 3
